Citation Nr: 0334977	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  01-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased rating for residuals of a low 
back injury with scoliosis, degenerative disc, and left 
sciatica, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972, and from August 1980 to May 1989. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2000   rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
a rating in excess of 40 percent, for residuals of a low back 
injury with scoliosis and degenerative disc, with left 
sciatica.  The July 2000 rating decision also denied the 
veteran's claim seeking entitlement to a total disability 
rating based on individual unemployability.  

In December 2000, the veteran requested a personal hearing at 
a local VA office.  He subsequently withdrew his hearing 
request in January 2001.


REMAND

There have been recent changes in the law regarding the 
veteran's claim for an increased rating for residuals of a 
low back injury with scoliosis, degenerative disc, and left 
sciatica.  Specifically, the VA schedule for rating 
disabilities regarding intervertebral disc syndrome 
(Diagnostic Code 5293) was revised, effective September 23, 
2002.  Also, the VA schedule for rating disabilities 
regarding the musculoskeletal system, diseases and injuries 
of the spine (Diagnostic Codes 5235 to 5243) was revised, 
effective September 26, 2003.  38 C.F.R. Part 4, Schedule for 
Rating Disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 
38 C.F.R. Part 4 (2002).  However, the Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

In this case, the most recent February 2003 VA examination 
does not discuss its results in terms of the revised 
diagnostic code ratings criteria of the spine.  Therefore, 
the veteran should be given a new VA examination.  This exam 
will aid the Board in making an informed decision, wholly 
based on the revised diagnostic code ratings criteria for the 
spine, referenced above.

Furthermore, the veteran has asserted that he should be 
considered for a TDIU under 38 C.F.R. § 4.16.  In light of 
the need for further development regarding the veteran's 
claim of entitlement to an increased rating for residuals of 
a low back injury with scoliosis, degenerative disc, and left 
sciatica, consideration of whether the veteran is entitled to 
a TDIU under 38 C.F.R. § 4.16 is deferred.  

Accordingly, the case is REMANDED for the actions listed 
below:  

1.  The veteran should be scheduled for a 
VA examination for his low back 
condition.  The claims folder and a copy 
of this REMAND should be made available 
to the examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
severity of his low back condition.  

The examiner's report must include 
answers to the following questions:

a.	Does the veteran have 
intervertebral disc 
syndrome?  



b.  If the answer to item (a) is 
yes, does this disorder include 
"incapacitating episodes" (defined 
as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires physician-
prescribed bed rest and treatment) 
during the past 12 months?

c.  If the answer to item (b) is 
yes, state the total duration (in 
terms of weeks) of the veteran's 
incapacitating episodes during the 
past 12 months? 

d.  If the answer to item (a) is 
yes, does this disorder include 
"chronic orthopedic and 
neurological manifestations" 
(defined as orthopedic and 
neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present 
constantly, or nearly so)?

e.	Does the veteran have 
"unfavorable 
ankylosis" (defined as a condition 
in which the entire cervical spine, 
the entire thoracolumbar spine, or 
the entire spine is fixed in flexion 
or extension, and the ankylosis 
results in one or more of the 
following:  difficulty walking due 
to limited line of vision; breathing 
limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or 
dislocation; or neurological 
symptoms due to nerve root 
stretching) of the entire spine; or 
unfavorable ankylosis of the entire 
thoracolumbar spine?


f.	Does the veteran have unfavorable 
ankylosis 
of the entire cervical spine; or 
forward flexion of the thoracolumbar 
spine 30 degrees or less; or, 
"favorable ankylosis" (defined as 
fixation of a spinal segment in 
neutral position, or zero degrees) 
of the entire thoracolumbar spine?

g.  Does the veteran have forward 
flexion of the cervical spine 15 
degrees or less; or, favorable 
ankylosis of the entire cervical 
spine?

h.  Describe the veteran's forward 
flexion of the thoracolumbar spine 
(for example, "greater than 30 
degrees but not greater than 60 
degrees").

i.  Describe the veteran's forward 
flexion of the cervical spine (for 
example, "greater than 30 degrees 
but not greater than 60 degrees").

j.  Describe the veteran's 
"combined range of motion" 
(defined as the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation) of the thoracolumbar 
spine (for example, "greater than 
120 degrees but not greater than 235 
degrees").

k.  Describe the veteran's combined 
range of motion of the cervical 
spine (for example, "greater than 
120 degrees but not greater than 235 
degrees").



l.  Does the veteran has muscle 
spasm or guarding severe enough to 
result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis?

m.  Does the veteran has muscle 
spasm, guarding or localized 
tenderness not resulting in abnormal 
gait or abnormal spinal contour; or 
vertebral body fracture with loss of 
50 percent of more of height?  

n.	Does the veteran have any pain, 
radiating or 
not, stiffness, or aching in the 
area of the spine affected by 
residuals of injury or disease?
	
o.	Does the veteran have any 
objective 
neurological abnormalities?  If so, 
please specify.

All appropriate testing should be 
completed.  A complete rationale for any 
opinion must be provided.  If it is not 
feasible to answer any of the above 
listed questions, this should be so 
stated. 

2.  The RO should re-adjudicate the 
veteran's claim of entitlement to an 
increased rating for residuals of a low 
back injury with scoliosis, degenerative 
disc, and left sciatica.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to an increased 
rating for residuals of a low back injury 
with scoliosis, degenerative disc, and 
left sciatica which includes a summary of 
the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




